Citation Nr: 1338452	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for the service-connected bilateral hearing loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied entitlement to a disability rating in excess of 20 percent for the service-connected bilateral hearing loss.

In January 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 20 percent for service-connected bilateral hearing loss.  

The most recent VA Compensation and Pension examination in February 2010 noted severe hearing loss in the right ear (65dB average) and moderately severe hearing loss in the left ear (59 dB average).  Speech recognition scores were listed as 96 percent in the right ear and 96 percent in the left ear.  These scores are representative of a significantly less severe hearing loss disability than the results from a previous VA audiology examination in 2007 which showed a 71 dB average in the right ear and a 68 dB average in the left ear.  Speech recognition scores were 72 in the right ear and 76 in the left ear.  

It appears that the results from the February 10, 2010 VA examination may not be a the most accurate reflection of the severity of the Veteran's hearing loss disability because audiology testing prior to, and after that examination show a more severe disability picture.   

At the Veteran's January 2012 videoconference, the Veteran reported that his hearing loss has gotten progressively worse since 2010.  He testified that he cannot understand people unless they are standing directly in front of him so that he can watch their lips move.  He indicated that he was scheduled for a VA audiology consult (not a C & P examination) in the near future.  The Veteran indicated that he would submit the results of that consultation, and also waived review of this evidence by the Agency of Original Jurisdiction in the first instance.  

Approximately two weeks after the hearing, the Veteran reported to a scheduled audiology consultation to check his hearing aids and his hearing loss.  The audiogram appears to show an average puretone loss of 80 dB in the right ear and 65dB in the left ear.  Word recognition scores were not provided.  Thus, there is a possibility that the Veteran's hearing loss disability may have worsened during the period covered by this claim, particularly given that the results of the February 2010 examination may not provide a complete picture of the Veteran's hearing acuity.  

In order to fairly decide this claim and provide the most accurate disability rating possible, the Veteran must be afforded another C & P examination to assess the severity of the Veteran's hearing loss.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Since the claims file is being returned any recent VA treatment records that are not of record should either be added to the claims file or to the Veteran's Virtual VA (VVA) file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for hearing loss disability since January 2009 and inform him that he may submit any evidence regarding his hearing disability that is not already of record.

2.  Schedule the Veteran for VA audiology examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner should describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.  The examiner is also requested to reconcile the significant inconsistency between the Veteran's February 2010 C & P examination findings and the other audiology findings in the record.
A complete rationale must be provided for any opinions expressed.  

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


